DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-4, 8, 11-12, 22-23, 26, and 30 are pending.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 22-23, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6905595 by Gebauer (Gebauer) in view of U.S. Patent 6733730 by Griffiths et al. (Griffiths) further in view of U.S. Patent No. 6610200 by Leijon et al. (Leijon) further in view of Membrane Types and Factors Affecting Membrane Performance by Wilf (Wilf), and further in view of Characterization of the effect of surface roughness and texture on fluid flow by Taylor et al. (Taylor).
Regarding limitations recited in the claims, which are directed to method of making said sanitary fluid distributor unit (e.g. “by high resolution free form fabrication technology” (claim 9, line 3), “by layer-by-layer build-up” (claim 22, line 2), “by free form fabrication…robocasting” (claim 23, lines 2-6)) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the sanitary fluid distributor unit as recited in the claims is the same as the sanitary fluid distributor unit disclosed by modified Griffiths, as set forth below, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regards to claims 1, 22-23, and 26, Gebauer teaches a sanitary fluid distribution system for a chromatography column (C1/L16-19).  Gebauer teaches a first distributor unit with a single inlet on a top side of a column bed wherein the first distributor unit is a single body unit (Figure 5, see annotations below; C7/L29-60).  Gebauer teaches a column bed connected to the first distributor unit, the first distributor unit is disposed on a top side of a column bed (Figure 5, see annotations below; C7/L29-60).  Gebauer teaches a second distributor unit with a single outlet and connected to the column bed (C2/L14-18; C4/L61 to C5/L9); the second distributor unit is identical to the first distributor unit and placed upside down relative to the first distributor unit (C2/L14-18; C4/L61 to C5/L9); the second distributor unit is connected to the column bed on a bottom side of the column bed; the second distributor unit is an inversed distributor unit of the first distributor unit.  
Gebauer teaches a fluid distribution system with channels of 1 mm which is used on a chromatography column with a diameter of 450 mm (equivalent to 45 cm) to uniformly distribute fluid to a system (C9/L31-44).  Gebauer teaches a channel system disposed inside the first distributor unit including an inlet channel branching into a plurality of channels forming a 
A feed of a fluid is capable of entering the inlet channel placed centrally in the chromatography column, passing through the curved channel system, distributing a liquid phase plug over the entire inlet surface of the first side of the column bed via channels, and the feed then migrates as a well-defined liquid phase plug through the column bed and to an entire bed outlet surface as well as the opposite fluid flow when in the reversed direction (Figure 5, see annotations below; C7/L29-60; reading on claim 26).  Gebauer teaches the pieces are disc shaped (C6/L4-9).  The channel system of Gebauer is capable of concentrating the liquid phase plug via a channel tree unit to an outlet channel located in the second distributor unit (Figure 5, see annotations below; C7/L29-60; C4/L46-60; C5/L18-22). 

    PNG
    media_image1.png
    662
    835
    media_image1.png
    Greyscale

Gebauer teaches the liquid is uniformly introduced through the surface of the top distributor at the same velocity (C1/L41-45).  Gebauer teaches that conventional chromatography liquid distribution systems have inherent problems which effect separation efficiency, such as, non-uniform initial fluid distribution at the top of the chromatography column, channeling caused by non-uniform flow, and pressure gradients (C1/L46-56).  
Gebauer does not teach a curved channel system.  Gebauer does not teach the channel system is without joints and corners, such that part of a channel volume is not accessible by a straight line of sight from any channel openings on either side of the first distributor unit or the second distributor unit.  Gebauer does not teach the sanitary fluid distributor unit is formed by free form fabrication as a single body, devoid of any joints or interconnections. 
However, Griffiths teaches a sanitary fluid distributor system (Figures 15-16; C16/L8-25) comprising a channel system (Figures 15-16; C16/L11-14) with one inlet channel on an inlet side (Figure 15; C16/L8-25; see annotations below) branching into several channels ending on the outlet side in a three-dimensional tortuous structure (Figure 15; C16/L8-25; see annotations below).  The distributor is one single body formed by free form fabrication, specifically claims 22-23).  Griffiths further teaches the channel system comprises curved channels (Figure 15; C16/L8-25); Griffiths teaches the channel system does not comprise sharp bends and corners (Figure 15; C16/L8-25); such that part of a channel volume is not accessible by a straight line of sight from any channel openings on either side of the first distributor unit or the second distributor unit.  Griffiths teaches tapered channel segments wherein a diameter of at least one of the tapered channel segments increases at the outlet side of the channel segment to form a set of conical diffusors (Figure 15; C16/L8-25).  Griffiths teaches a maximum angle of curvature of the channels of the plurality of channels being between 20 and 70 degrees (C4/L42-44; C12/L60-65).  The curved channel system of Griffiths is internal. 


    PNG
    media_image2.png
    767
    797
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the curved channel system, as taught by Griffiths, into the sanitary fluid distributor system of Gebauer in order to distribute fluid flow across the diameter of a chromatography column, prevent channeling, and minimize pressure gradients.  One of ordinary skill in the art would have a reasonable expectation of success incorporating the fluid distribution system, taught by Griffiths, into the chromatograph system of Gebauer as it is 
Leijon teaches a chromatography column comprising a fluid distribution system (abstract).  Leijon teaches the plurality of channels are disposed in a grid system and each are equally spaced apart on an entire inlet surface of the first side of the column bed (Figure 2b, C6/L17-26).  Leijon teaches a grid system assists with optimizing plug flow across the cross section area (C6/17-26). 
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the grid system equally spaced apart on an entire surface of the column bed, as taught by Leijon, in the system of modified Gebauer in order to optimize plug flow across the surfaces of the chromatography bed. 
Griffiths teaches the distributor is one single body formed by free form fabrication (C6/L38-45).  Griffiths further teaches that the fluid distributor is used in conjunction with a chromatography column (C2/L51-55).  Modified Gebauer does not teach an integral pore filter in the fluid distributor having a specific pore diameter below 30 microns.  
However, Wilf teaches a filter (Wilf, slide 4) which is used to separate components (a concentrate and permeate from a feed, Wilf, slide 5).  
One of ordinary skill in the art would recognize that the chromatographic separation taught by modified Gebauer is analogous to the filter separation taught by Wilf.  Wilf further teaches that pore size of filters determine what molecular weight compounds as well as the size of the materials which can be filtered out (i.e. virus vs pollen) (Wilf, slide 4).  It would have been 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the filter of Wilf with the fluid distributor of modified Gebauer, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Modified Gebauer does not teach the channel surface has a roughness average of less than 5 microns.  However, Taylor teaches it is well known in the art at the time of the invention that surface roughness has an effect on fluid flow (abstract) especially at the mini and micro-levels (abstract).  Taylor further teaches that the surface texture will determine the surface behavior and performance, as well as control of the processes (section 2.2).  Further, surface roughness plays a role on friction through the conduit (section 2.3).  Additionally, for mini channel and micro channels the roughness profile becomes significant in terms of recirculation, flow separation, and pressure drop.  Therefore, surface roughness is a variable that can be modified among others and would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface roughness in the apparatus of modified Gebauer to obtain the desired pressure drop, recirculation, and flow separation (In re Boesch, 617 F.2d. 272, 205 USPQ In re Aller, 105 USPQ 223).   
In regards to claim 2, Griffiths teaches the curved channel system has two or more generations of branching (Figure 15; C16/L8-25).
In regards to claim 3, Griffiths teaches the maximum angle of curvature of the curved channel system is more than 20 degrees (C4/L42-45).
In regards to claim 4, Griffiths shows in Figure 15 the ratio of the radius of curvature to the radius of the channel diameter (Figure 15; C16/L8-25; see annotation below).  From the Figure, it appears that the radius of curvature of the channel is more than 0.25 channel diameters and less than 5 channel diameters (Figure 15; C16/L8-25; see annotation below).  

    PNG
    media_image3.png
    767
    797
    media_image3.png
    Greyscale

Griffiths also teaches that fluid flow skewing occurs in turns due to the radial dimension of the turn (C3/L9-33); the fluid skewing has a negative effect on peak broadening as well as dispersive effects (C3/L9-33).  Griffiths further notes that due to these dispersive effects separations are generally performed in straight channels in order to limit separation between peaks and enhance resolution (C/L9-33).  Griffiths further teaches that the preferred amount of channel constriction depends on radius of curvature of the turn (C12/L60-65).  As such, without In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 8, Griffiths teaches that due to shaped junctions and turns there is not excessive increases in resistance (C4/L46-55) through the channels and shaped geometries are used to reduce dispersion (C4/L52-56).  Griffiths does not teach that the several channels from the inlet channel to the outlet have the same flow resistance; however, one of ordinary skill in the art at the time of the invention would recognize that it is beneficial to have channels with consistent flow resistance in order to reduce dispersion. Additionally, this is an apparatus claim.  Determination of flow resistance necessarily requires parameters from the fluid in the channel; therefore, since the material worked upon is not further limiting to an apparatus claim, the flow resistance is not further limiting.  
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6905595 by Gebauer (Gebauer) in view of U.S. Patent 6733730 by Griffiths et al. (Griffiths) further in view of U.S. Patent No. 6610200 by Leijon et al. (Leijon) further in view of Characterization of the effect of surface roughness and texture on fluid flow by Taylor et al. (Taylor).
claim 30, Gebauer teaches a sanitary fluid distribution system for a chromatography column (C1/L16-19).  Gebauer teaches a first distributor unit with a single inlet at an inlet side on a top side of a column bed (Figure 5, see annotations below; C7/L29-60).  Gebauer teaches a fluid distribution system with channels of 1 mm which is used on a chromatography column with a diameter of 450 mm (equivalent to 45 cm) to uniformly distribute fluid to a system (C9/L31-44).  Gebauer teaches a channel system disposed inside the first distributor unit including an inlet channel branching into several channels forming a channel tree of a three-dimensional tortuous structure starting on an inlet side and ending at an outlet side and connecting to the column bed on a first side of the column bed (Figure 5, C9/L31-44).  Gebauer teaches the channel tree including the channels is formed over an entire inlet surface of the first side of the column bed (Figure 5; C7/L29-60).  Gebauer teaches the several channels from the inlet channel to the outlet side have the same length, tortuosity and diameter (Figure 5, C9/L31-44).   Gebauer teaches a second distributor unit with a single outlet and connected to the column bed (C2/L14-18; C4/L61 to C5/L9); the second distributor unit is identical to the first distributor unit and placed upside down relative to the first distributor unit (C2/L14-18; C4/L61 to C5/L9); the second distributor unit is connected to the column bed on a second side of the column bed; the second distributor unit is an inversed distributor unit of the first distributor unit.  

    PNG
    media_image1.png
    662
    835
    media_image1.png
    Greyscale

Gebauer teaches the liquid is uniformly introduced through the surface of the top distributor at the same velocity (C1/L41-45).  Gebauer teaches that conventional chromatography liquid distribution systems have inherent problems which effect separation efficiency, such as, non-uniform initial fluid distribution at the top of the chromatography column, channeling caused by non-uniform flow, and pressure gradients (C1/L46-56).  Gebauer teaches plug flow (C4/L46-60).  Gebauer teaches optimum performance is achieved by uniform flow across the distributor with plug flow (C5/L18-22).  The channels of Gebauer are internal. 
A feed of a fluid is capable of entering the inlet channel placed centrally in the chromatography column, passing through the curved channel system, distribute a liquid phase plug over the entire inlet surface of the first side of the column bed, and the feed then migrates as a well-defined liquid phase plug and to an entire bed outlet surface as the opposite fluid flow when in the reversed direction (Figure 5, see annotations below; C7/L29-60).  Gebauer teaches the pieces are disc shaped (C6/L4-9).  The channel system of Gebauer is capable of concentrating the liquid phase plug via a channel tree to an outlet channel located in the second distributor unit (Figure 5, see annotations below; C7/L29-60; C4/L46-60; C5/L18-22).  
Gebauer does not teach a curved channel system.  Gebauer does not teach the channel system is without joints and corners, such that part of a channel volume is not accessible by a straight line of sight from any channel openings on either side of the first distributor unit or the second distributor unit.  Gebauer does not teach the sanitary fluid distributor unit is formed by free form fabrication as a single body, devoid of any joints or interconnections. 
However, Griffiths teaches a sanitary fluid distributor system (Figures 15-16; C16/L8-25) comprising a channel system (Figures 15-16; C16/L11-14) with one inlet channel on an inlet side (Figure 15; C16/L8-25; see annotations below) branching into several channels ending on the outlet side in a three-dimensional tortuous structure (Figure 15; C16/L8-25; see annotations below).  The distributor is one single body formed by free form fabrication, specifically lithography and is devoid of any joints and interconnections (C6/L38-45).  Griffiths further teaches the channel system comprises curved channels (Figure 15; C16/L8-25); Griffiths teaches the channel system does not comprise sharp bends and corners (Figure 15; C16/L8-25); such that part of a channel volume is not accessible by a straight line of sight from any channel openings on either side of the first distributor unit or the second distributor unit.  

    PNG
    media_image2.png
    767
    797
    media_image2.png
    Greyscale

Griffiths teaches a diameter of segments of the inlet channel and several channels decreases from an inlet side to an outlet side (Figure 15, C16/L8-25, see annotation below). 

    PNG
    media_image4.png
    724
    699
    media_image4.png
    Greyscale

Griffiths teaches a diffuser formed on an end of each of the several channels (Figure 15; C16/L8-25; see annotation below).  Griffiths teaches tapered channel segments wherein a diameter of at least one of the tapered channel segments increases at the outlet side of the channel segment to form a set of conical diffusors (Figure 15; C16/L8-25).  Griffiths teaches a maximum angle of curvature of the channels of the plurality of channels being between 20 and 70 degrees (C4/L42-44; C12/L60-65).  The channels of Griffiths are internal. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the curved channel system, as taught by Griffiths, into the sanitary fluid distributor system of Gebauer in order to distribute fluid flow across the diameter of a 
Leijon teaches a chromatography column comprising a fluid distribution system (abstract).  Leijon teaches the plurality of channels are disposed in a grid system and each are equally spaced apart on an entire inlet surface of the first side of the column bed (Figure 2b, C6/L17-26).  Leijon teaches a grid system assists with optimizing plug flow across the cross section area (C6/17-26). 
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the grid system equally spaced apart on an entire surface of the column bed, as taught by Leijon, in the system of modified Gebauer in order to optimize plug flow across the surfaces of the chromatography bed. 
Modified Gebauer does not teach the channel surface has a roughness average of less than 5 microns.  However, Taylor teaches it is well known in the art at the time of the invention that surface roughness has an effect on fluid flow (abstract) especially at the mini and micro-levels (abstract).  Taylor further teaches that the surface texture will determine the surface behavior and performance, as well as control of the processes (section 2.2).  Further, surface roughness plays a role on friction through the conduit (section 2.3).  Additionally, for mini channel and micro channels the roughness profile becomes significant in terms of recirculation, In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6905595 by Gebauer (Gebauer) in view of U.S. Patent 6733730 by Griffiths et al. (Griffiths) further in view of U.S. Patent No. 6610200 by Leijon et al. (Leijon) further in view of Membrane Types and Factors Affecting Membrane Performance by Wilf (Wilf), and further in view of Characterization of the effect of surface roughness and texture on fluid flow by Taylor et al. (Taylor), as noted above, as evidenced by BioPharm International (BioPharm).
In regards to claims 11-12, modified Gebauer teaches the limitations as noted above.  Modified Gebauer does not teach that the material of construction generates less than 1 mg/l leachables in an extraction fluid or that the material of construction does not contain toxic leachables according to the USP V1 standard.  However, Griffiths teaches that the materials used for such devices included PMMA, TEFLON, PVC, and PDMS (C6/L45-53).  Griffiths further teaches that these fluid distribution devices are used for processes such as DNA sequencing, 
BioPharm teaches that processing systems, specifically process streams, can release extractables into a process stream (pg. 1).  BioPharm further teaches that interactions between packaging and process streams with drugs are crucial considerations for drug manufacturing, especially during increased regulation (pg. 1).  Further, BioPharm teaches that the tested materials for extractables based on USP Class VI for toxicology (pg. 3).   BioPharm further teaches that TEFLON is expected to meet the test criteria, which includes USP VI standard testing (pg. 8).  
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that a roughness average Ra of less than 5 microns would not have been obtained through routine optimization; Taylor does not teach roughness average of surfaces is a result effective variable because Taylor explicitly discloses that Ra is an insufficient metric for determining a surface’s functional nature; Taylor teaches Ra is too general to describe the surface’s functional nature; no recognized result can be achieved by modifying Ra because it is too general to describe the surface’s functional nature; MPEP 2144 provides that applicant may rebut prima facie case of obviousness based on optimization of a variable by showing that the claimed variable was not recognized in the prior art to be a result effective variable, the Examiner does not find this persuasive. 
Modified Gebauer does not teach the channel surface has a roughness average of less than 5 microns.  However, Taylor teaches it is well known in the art at the time of the invention that surface roughness has an effect on fluid flow (abstract) especially at the mini and micro-levels (abstract).  Taylor further teaches that the surface texture will determine the surface behavior and performance, as well as control of the processes (section 2.2).  Further, surface roughness plays a role on friction through the conduit (section 2.3).  Additionally, for mini channel and micro channels the roughness profile becomes significant in terms of recirculation, flow separation, and pressure drop.  Therefore, surface roughness is a variable that can be modified among others and would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface roughness in the apparatus of modified Gebauer to obtain the desired pressure drop, recirculation, and flow separation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Taylor explicitly teaches surface roughness has an effect on fluid flow (abstract); current work has extended methods of assessing surface roughness (abstract).  Taylor teaches it is industry standard to control surfaces with mathematical average roughness; average roughness is easy to measure and calculate (section 2.2).  Taylor teaches surface roughness is well established and understood with literature and standards (section 2.2).  It is well known that scientists and engineers can specify a Ra and achieve a surface finish within that specification 
Taylor does not disclose that Ra is an insufficient metric.  Taylor discloses that Ra is useful as a general guideline to surface texture but is too general to describe a surface’s functional nature.  While Ra is not effective to describe a surface’s functional nature, Ra is effective to describe surface texture.  A recognized result can be achieved by modifying Ra, such as surface texture.  Taylor in fact does show that Ra is recognized in the prior art to be a result effective variable for surface texture.  Further, Taylor teaches it is well known in the art at the time of the invention that surface roughness has an effect on fluid flow especially at the mini and micro-levels; Taylor further teaches that the surface texture will determine the surface behavior and performance, as well as control of the processes (section 2.2); Taylor teaches surface roughness plays a role on friction through the conduit (section 2.3).  Therefore, surface roughness is a variable that can be modified among others and would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made, specifically regarding surface texture, fluid flow at the mini and micro levels, surface behavior and performance, and friction.  
While Taylor may be insufficient to describe a result effective variable linkage between Ra and a surface’s functional nature, that is not what the optimization is based on, nor is required for optimization.  Further, Taylor explicitly teaches that Ra is effective for linkage other variables for optimization.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/KARA M PEO/Primary Examiner, Art Unit 1777